PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
McCurdy et al.
Application No. 16/236,881
Filed: 31 Dec 2018
For: Clinical Notifications

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.78(c), filed December 7, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application listed on the concurrently-filed Application Data Sheet (ADS).  

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(a)(4). In addition, the petition under 37 CFR § 1.78(c) must be accompanied by:

(1)	the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2)	the petition fee set forth in § 1.17(m); and

(3)	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

The renewed petition does not satisfy items (1) and (3) above. 

With respect to item (1), the corrected ADS submitted does not include the appropriate markings (i.e., underlining for insertions and strike through or brackets for text removed) to show the changes in the domestic benefit priority information previously of record.

37 CFR 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be 

MPEP § 601.05(a)(II) states in pertinent part that the identification of the information being changed on a corrected ADS should be made relative to the most recent filing receipt.

The ADS supplied with the renewed petition is not properly marked up to identify the information being added relative to the most recent filing receipt, mailed 31 January 2019:


    PNG
    media_image2.png
    54
    697
    media_image2.png
    Greyscale


Rather, the concurrently-filed ADS includes changes relative to the originally-filed ADS: 


    PNG
    media_image3.png
    241
    739
    media_image3.png
    Greyscale


The corrected ADS should include an appropriate strike through or bracket for text removed regarding the provisional application number (62/612,842) and filing date (2018-01-02) listed on the most recent filing receipt, and underlining of all information being added for the domestic benefit claim (i.e., the proper provisional application number, 62/612,482, and filing date, 2017-12-31).

With respect to item (3), petitioner has submitted the required statement of unintentional delay. However, the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Id. at 12223. 

With this renewed petition, petitioner has submitted a nearly identical transmittal letter as to what was previously considered in the decision issued on November 22, 2021. The petitioner asserts that two prior requests for a corrected filing receipt (filed 12 April 2021 and 27 April 2021) were not accepted by the Office. Petitioner further states that because the original specification was published with the proper provisional application number, that the petition and fee should not be required. Petitioner cites MPEP § 211.03 in support of this position. This argument is not persuasive for the reasons previously stated in the decision issued on November 22, 2021.  

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. §§ 119 and 120 and 37 CFR 1.78 rests with the petitioner.

The first period of delay petitioner must address on renewed petition is the delay in filing the domestic benefit claim. Petitioner must explain the delay between when the benefit claim was due and when the benefit claim was filed. Petitioner asserts that the applicant filed a corrected ADS on October 14, 2019, as soon as the mistake was discovered upon review of the initial ADS. The record reflects, however, that applicant was provided with notice of the potentially incorrect benefit claim on the filing receipt issued on January 31, 2019.

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.78. The ADS filed on October 14, 2019 was filed beyond the time period for filing a domestic benefit claim; therefore, a petition under 37 CFR 1.78 was required. Petitioner asserts that two prior requests for a corrected filing receipt (filed April 12, 2021, and April 27, 2021) were not accepted by the Office. The record reflects that Office issued notices which suggested that applicant may consider filing a petition under 37 CFR 1.78 on April 14, 2021, and April 29, 2021. Petitioner should explain why the initial petition under 37 CFR 1.78 was not filed until June 1, 2021, despite applicant being aware of the error in the benefit claim information at least as early as October 14, 2019.

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.78.

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the foreign priority claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP §§ 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1

Any questions concerning this matter may be directed to Katherine Zalasky McDonald at (571) 270-7064.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web, call the Patent Electronic Business Center at (866) 217-9197).